Title: [Diary entry: 4 April 1748]
From: Washington, George
To: 

Monday 4th. This morning Mr. Fairfax left us with Intent to go down to the Mouth of the Branch. We did two Lots & was attended by a great Company of People Men Women & Children that attended us through the Woods as we went shewing there Antick tricks. I really think they seem to be as Ignorant a Set of People as the Indians. They would never speak English but when spoken to they speak all Dutch. This day our Tent was blown down by the Violentness of the Wind.